FRANK, Judge.
The appellant, Patricia Manto, disputes the trial court’s failure to incorporate in the final judgment the disposition of a $25,000 second mortgage placed upon the marital home. The proceeds of the mortgage appear to have been or are being used by the ex-husband in connection with the maintenance and operation of a business venture. The ex-wife and ex-husband are now tenants in common in the marital home. We, therefore, remand this matter to the trial court for the entry of an amended final judgment in which it is provided that upon the sale of the marital home the second mortgage is to be satisfied from the husband’s share of the proceeds. See Pace v. Pace, 427 So.2d 232 (Fla. 3d DCA 1983). In all other respects the judgment of the trial court is affirmed. Marcoux v. Marcoux, 464 So.2d 542 (Fla.1985).
SCHOONOVER, A.C.J., and THREADGILL, J., concur.